ON MOTION FOR REHEARING.
KRUEGER, Judge.
Appellant has filed a motion for a rehearing in which he contends that we erred in our original opinion in holding that the evidence was sufficient upon which the jury could reasonably base their conclusion of his guilt.
We have again reviewed the record with his contention uppermost in our mind but remain of the opinion that the evidence is sufficient to sustain his conviction for the offense of an aggravated assault. So believing, his motion for a rehearing is overruled.
Opinion approved by the Court.